DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, 17 and 25 are allowable over the prior art of record. The closest prior art of record Surcouf et al. (U.S. Pub. No. 2018/0032383 A1), teaches container based micro service with distributed ledger storing metadata associated with application container in cloud computing environment. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 9 and 17 as “the deployed container runtime service comprising at least one container from a plurality of containers defined within a stack at a repository, wherein each of the plurality of containers comprise a library and a configuration; wherein each the plurality of distributed ledger components is provisioned as a separate blockchain cloud service, each of the blockchain cloud services respectively comprising; a peer container of a plurality of peer containers, an ordering container of a plurality of ordering containers, and a chaincode container of a plurality of chaincode containers; wherein each of the peer container, the ordering container, and the chaincode container for each blockchain cloud service are provisioned based upon the plurality of containers defined within the stack at the repository”. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/KEN HOANG/Examiner, Art Unit 2168